(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, J'r.)
Vista la moción de reconsideración presentada por el peticionario,
*978Por Cuanto, en nuestra resolución de noviembre 24, 1941, hicimos referencia a la copia certificada de la minuta de la corte inferior del día 15 de marzo de 1941;
Por CUANTO, de dicha minuta aparece expresamente consignado por la- corte inferior que los abogados del acusado al día siguiente de no haber rendido veredicto el jurado en el caso por asesinato, o sea el día 25 de enero de 1941, “aceptaron la condición (que había propuesto la corte) de que los misdemeanors quedaren para ser re-sueltos cuando se resolviera el felony contra el acusado”;
Por Cuanto, al aceptar dichos abogados la condición mencionada quedó de hecho sin efecto la estipulación que anteriormente habían hecho de que la corte resolviera los casos misdemeanors con la prueba presentada al verse el caso felony;
Por cuanto, los abogados del acusado en ningún momento han atacado la veracidad de lo que la corte hizo constar en su minuta de 15 de marzo de 1941;
Por cuanto, como la nueva condición aceptada por los abogados del acusado tampoco pudo cumplirse al no haber rendido veredicto el jurado en el segundo juicio celebrado el 23 de junio de 1941,
Por tanto, no ha lugar avia reconsideración solicitada.